DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 12/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1, 3, 7-9, 13, 15, 19-20. All Amendments have been fully considered.
Applicant’s amendments to claim 15 are sufficient to ensure that the system claims 15-20 are not interpreted as software, overcoming the previous rejection of the claims under 35 U.S.C. 101. The rejection is hereby withdrawn. 
Applicant’s amendments are also sufficient to overcome the previous rejection under 35 U.S.C. 112(b) for antecedent basis. The rejection is hereby withdrawn.
Applicant’s amendments the independent claims 1, 9, and 15, are sufficient to overcome the previous combination of prior art serving as the basis for the rejection under 35 U.S.C. 103. As a result a new search was conducted and new grounds of rejection are present belong based upon a new primary reference.

Response to Arguments
Applicant presents arguments with respect to claims 1-20. All arguments have been fully considered.
Examiner agrees that the clarification of the independent claims are sufficient to overcome the previous combination of prior art presented as the basis for the rejection under 35 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-10, 12, 15, 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Cugi (U.S. Pat. App. Pub. 2018/0279002 A1) in view of Peterka (U.S. Pat. App. Pub. 2002/0172366 A1).
Regarding claim 1, Cugi discloses: a method comprising: at a headend including one or more servers and each includes a non-transitory memory (content management architecture for a broadcast client device including a content service head-end configured to scramble a cleartext broadcast using a control key. Cugi para. 0032.): encrypting and packaging a plurality of segments of a media content item according to an alternating segment encryption pattern [of using a service level access key unique to a service and using a channel level access key unique to a channel associated with the service], wherein the packaging includes generating a manifest indicating respective segments protected with the service level access key or the channel level access key according to the alternating segment encryption pattern (transport stream TS content packets are encrypted alternating between two keys and each packet includes packet information (reads on the recited manifest) indicating which key is used for the packet. Cugi para. 0088.); and streaming the media content item through the channel and providing the channel level access key and the manifest to the client (client device receives the ECM packets included in the transport stream TS, which includes the packet information and passes the packets to the DRM application for decryption. Cugi paras. 0090-0096.).
Cugi does not disclose: using a service level access key unique to a service and using a channel level access key unique to a channel associated with the service for alternating segment encryption; providing the service level access key in accordance with successful authorization of user access to the service by a client device; and streaming the media content item through the channel and providing the channel level access key and the manifest to the client device in response to a request for the channel from the client device and in accordance with a determination of entitlement to the channel.  
However, Peterka does disclose: using a service level access key unique to a service and using a channel level access key unique to a channel associated with the service for alternating segment encryption (a first portion of program content is encrypted utilizing a first key and a second key is used to encrypt a second portion of the program content. Peterka para. 0130.); providing the service level access key in accordance with successful authorization of user access to the service by a client device (clients are provisioned a free preview key as part of using the system. Peterka para. 0084. The service allows clients (interpreted as having at least a minimum level of relationship with the service) to connect and access a limited level of content from the service prior to payment. Peterka para. 0084.); and streaming the media content item through the channel and providing the channel level access key and the manifest to the client device in response to a request for the channel from the client device and in accordance with a determination of entitlement to the channel (when the client accepts the offer to purchase the program content, the system provides a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with providing different content access keys based upon different levels of client permissions based on the teachings of Peterka. The motivation being to providing of multicasting program content to a plurality of clients as an encrypted free preview. Peterka para. 0009.
Regarding claim 3, Cugi in view of Peterka discloses the limitations of claim 1, wherein a first number of segments in the plurality of segments protected with the service level access key is the same as a second number of segments in the plurality of segments protected with the channel level access key (transport stream TS content packets are encrypted alternating between two keys. Cugi para. 0088.).
Regarding claim 4, Cugi in view of Peterka discloses the limitations of claim 1, further comprising: updating the service level access key at a first rate; and updating the channel level access key at a second rate, different from the first rate (clients are able to purchase content at different times such as by subscription or specific content over a short period of time. Peterka para. 0050. The content purchase initiates allocation of specific content keys – service keys have a longer lifetime than a program key that would be assigned to a single program event. Peterka para. 0065.).  
Regarding claim 5, Cugi in view of Peterka discloses the limitations of claim 1, wherein providing the service level access key in accordance with successful authorization of user access to the service includes: receiving a request to validate a user has signed up for the service; and obtaining the service level access key for the service in accordance with successful authorization of the user access by the user to the service (a preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084. Provisioning of a client, particularly when the system is issuing a key to that client implies a validation that the client has initiated a relationship with the service.).  
Regarding claim 6, Cugi in view of Peterka discloses the limitations of claim 1, wherein providing the channel level access key in response to the request for the channel and in accordance with the determination of entitlement to the channel includes: determining, based on subscriber data, whether a user is entitled to the channel; and obtaining the channel level access key for the channel in accordance with the determination of entitlement by the user to the channel (when the client accepts the offer to purchase the program content, the system provides a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).
Regarding claim 9, Cugi discloses: a method comprising: at a client device with at least one controller and a non-transitory memory: obtaining the media content item and a manifest specifying respective segments in the plurality of segments protected with the service level access key and the channel level access key according to an alternating segment encryption pattern (transport stream TS content packets are encrypted alternating between two keys and each packet includes packet information (reads on the recited manifest) indicating which key is used for the packet. Cugi para. 0088. Client device receives the ECM packets included in the transport stream TS, which includes the packet information and passes the packets to the DRM application for decryption. Cugi paras. 0090-0096.).
Cugi does not disclose: obtaining a service level access key in accordance with successful authorization of access to a service; requesting a plurality of segments of a media content item associated with a channel of the service and in parallel requesting a channel level access key to the channel; decrypting a first segment of the plurality of segments using the service level access key upon receiving the first segment; and decrypting a second segment of the plurality of segments with the channel level access key upon successful request of the channel level access key.
However, Peterka does disclose: obtaining a service level access key in accordance with successful authorization of access to a service (a media program is encrypted in segments. Peterka paras. 0082 and 0084. A preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084.); requesting a plurality of segments of a media content item associated with a channel of the service and in parallel requesting a channel level access key to the channel (having requested to view content, the client is viewing the free preview segment of the content data – previously decrypting the initial content with the preview key, the client can accept the offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.); decrypting a first segment of the plurality of segments using the service level access key upon receiving the first segment (having requested to view content, the client is viewing the free preview segment of the content data – previously decrypting the initial content with the preview key. Peterka para. 0084.); and decrypting a second segment of the plurality of segments with the channel level access key upon successful request of the channel level access key (having requested to view content, the client is viewing the free preview segment of the content data – previously decrypting the initial content with the preview key, the client can accept the offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with providing different content access keys based upon different levels of client permissions based on the teachings of Peterka. The motivation being to providing of multicasting program content to a plurality of clients as an encrypted free preview. Peterka para. 0009.
Regarding claim 10, Cugi in view of Peterka discloses the limitations of claim 9, wherein requesting the plurality of segments of the media content item associated with the channel of the service and in parallel requesting the channel level access key to the channel includes: receiving a request to access the channel (the client requests to view content. Peterka para. 0082.); and in response to receiving the request: requesting the media content item from a first server, wherein the first server stores the plurality of segments of the media item content (the client requests to view content, which initiates the streaming of the encrypted content from the server to the client. Peterka para. 0082.); and requesting, in parallel, the channel level access key to the channel from a second server, different from the first server (having requested to view content, the client is viewing the free preview segment of the content data – previously decrypting the initial content with the preview key, the client can accept the concurrent offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).
Regarding claim 12, Cugi in view of Peterka discloses the limitations of claim 10, further comprising: receiving the channel level access key from the second server prior to decrypting the second segment of the plurality of segments (the client can accept the offer to purchase the program content and receive a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).
Regarding claim 15, Cugi discloses: a system comprising: a content server including a first non-transitory memory for storing media content items and an encoder packager  (content management architecture for a broadcast client device including a content service head-end configured to scramble a cleartext broadcast using a control key. Cugi para. 0032.) operable to: encrypt and package a plurality of segments of a media content item of the media content items according to an alternating segment encryption pattern, [by encrypting a first portion of the plurality of segments with a service level access key unique to a service and encrypting a second portion of the plurality of segments with a channel level access key unique to a channel associated with the service], wherein the packaging includes generating a manifest indicating respective segments protected with the service level access key or the channel level access key according to the alternating segment encryption pattern (transport stream TS content packets are encrypted alternating between two keys and each packet includes packet information (reads on the recited manifest) indicating which key is used for the packet. Cugi para. 0088.), and stream the media content item through the channel and provide the manifest to a client device (client device receives the ECM packets included in the transport stream TS, which includes the packet information and passes the packets to the DRM application for decryption. Cugi paras. 0090-0096.).
Cugi does not disclose: by encrypting a first portion of the plurality of segments with a service level access key unique to a service and encrypting a second portion of the plurality of segments with a channel level access key unique to a channel associated with the service; a license server including a second non-transitory memory for storing subscriber data, a service level access key generator, and a channel level access key generator, wherein: the service level access key generator, connectable to the encoder packager, is operable to provide the service level access key in accordance with successful authorization of user access to the service by the client device; and the channel level access key generator, connectable to the encoder packager, operable to provide the channel level access key in response to a request for the channel from the client device and in accordance with a determination of entitlement to the channel.
However Peterka does disclose: by encrypting a first portion of the plurality of segments with a service level access key unique to a service and encrypting a second portion of the plurality of segments with a channel level access key unique to a channel associated with the service (a media program is encrypted in segments. Peterka paras. 0082 and 0084. A preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084. An additional key can be distributed to the client, upon purchase of license, to decrypt the remaining encrypted portion of the content. Peterka para. 0084.); a license server including a second non-transitory memory for storing subscriber data, a service level access key generator, and a channel level access key generator, wherein: the service level access key generator, connectable to the encoder packager, is operable to provide the service level access key in accordance with successful authorization of user access to the service by the client device (key generators at the server generate first key and provide the first key to the client at step 1605 and generate the second key and provide the second key to the client at step 1674. Peterka Figs. 16A-B and para. 0130. The user interacts with the server to purchase a license to view the entire content and receives the appropriate second key to decrypt the data. Peterka Figs. 16A-B and para. 0130.); and the channel level access key generator, connectable to the encoder packager, operable to provide the channel level access key in response to a request for the channel from the client device and in accordance with a determination of entitlement to the channel (when the client accepts the offer to purchase the program content, the system provides a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with providing different content access keys based upon different levels of client permissions based on the teachings of Peterka. The motivation being to providing of multicasting program content to a plurality of clients as an encrypted free preview. Peterka para. 0009.
Regarding claim 17, Cugi in view of Peterka discloses the limitations of claim 15, wherein providing the service level access key in accordance with successful authorization of user access to the service includes: receiving a request to validate a user has signed up for the service; and obtaining the service level access key for the service from the service level access key generator in accordance with successful authorization of the user access by the user to the service (a preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084. Provisioning of a client, particularly when the system is issuing a key to that client implies a validation that the client has initiated a relationship with the service.).  
Regarding claim 18, Cugi in view of Peterka discloses the limitations of claim 15, wherein providing the channel level access key in response to the request for the channel and in accordance with the determination of entitlement to the channel includes: determining, based on subscriber data, whether a user is entitled to the channel; and obtaining the channel level access key for the channel from the channel level access key generator in accordance with the determination of entitlement by the user to the channel (when the client accepts the offer to purchase the program content, the system provides a different key to decrypt the remaining encrypted portion of the program. Peterka para. 0084.).

Claims 2, 16 rejected under 35 U.S.C. 103 as being unpatentable over Cugi in view of Peterka in view of Fors (U.S. Pat. App. Pub. 2005/0135622 A1).
Regarding claim 2, Cugi in view of Peterka discloses the limitations of claim 1, wherein: the service level access key is [generated based on a first seed] and shared among a plurality of channels associated with the service (the general key is distributed during provisioning – before the system knows what content is requested. Peterka para. 0082. Therefore, can be used for the first portion of the encrypted program material, regardless of the channels requested. Peterka para. 0082.).
Cugi in view of Peterka does not disclose: first key generated based on a first seed; and the channel level access key is generated based on a second seed, different from the first seed.
However, Fors does disclose: first key generated based on a first seed (using the dynamic seed, the key manger uses a first seed to generate a first key. Fors para. 0027.); and the channel level access key is generated based on a second seed, different from the first seed (subsequent keys are generated based upon a newly available dynamic seed. Fors para. 0027.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with generating different keys using different seed variables based upon the teachings of Fors. The motivation being the advantage of providing dynamic key provisioning to increase security between server and client. Fors para. 0028. 
Regarding claim 16, Cugi in view of Peterka discloses the limitations of claim 15, wherein: the service level access key generator is further operable to generate the service level access key [based on a first seed], wherein the service level access key is shared among a plurality of channels associate with the service (the general key is distributed during provisioning – before the system knows what content is requested. Peterka para. 0082. Therefore, can be used for the first portion of the encrypted program material, regardless of the channels requested. Peterka para. 0082.).
Cugi in view of Peterka does not disclose: first key generated based on a first seed; and the channel level access key generator is further operable to generate the channel level access key based on a second seed, different from the first seed.
However, Fors does disclose: first key generated based on a first seed; and the channel level access key generator is further operable to generate the channel level access key based on a second seed, different from the first seed (application keys are generated based upon a newly available dynamic seed. Fors para. 0027.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with generating different keys using different seed variables based upon the teachings of Fors. The motivation being the advantage of providing dynamic key provisioning to increase security between server and client. Fors para. 0028.

Claims 7-8, 13-14, 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Cugi in view of Peterka in view of Kandanala (U.S. Pat. App. Pub. 2013/0042284 A1).
Regarding claim 7, Cugi in view of Peterka discloses the limitations of claim 1. Cugi in view of Peterka does not disclose: further comprising: marking in the manifest a starting position to play the media content item, wherein the starting position aligns with a first segment in the plurality of segments protected with the service level access key.
However, Kandanala does disclose: further comprising: marking in the manifest a starting position to play the media content item, wherein the starting position aligns with a first segment in the plurality of segments protected with the service level access key (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with presenting a playlist indicating what portions of content are protected by various access key arrangements to clients based upon the teachings of Kandanala. The motivation being to provide customers with calendars for managing viewer preferences and selections among available paid content. Kandanala para. 0023.
Regarding claim 8, Cugi in view of Peterka in view of Kandanala discloses the limitations of claim 7, further comprising: adding a new segment to the manifest; and adjusting the starting position to align with a second segment in the plurality of segments protected with the service level access key (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.).
Regarding claim 13, Cugi in view of Peterka discloses the limitations of claim 9. Cugi in view of Peterka does not disclose: further comprising: receiving a playlist the manifest indicating a starting position to play the media content item, wherein the starting position coincides with the first segment protected with the service level access key; and rendering the media content item starting with first segment in accordance with the playlist manifest.
However, Kandanala does disclose: receiving a playlist the manifest indicating a starting position to play the media content item (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.), wherein the starting position coincides with the first segment protected with the service level access key; and rendering the media content item starting with first segment in accordance with the playlist manifest (the pay-per-view portal displays a variety of events including purchasing history, purchased programs, and other content such as free viewing content. Kandanala para. 0091. Protected pay content would be protected by the recited channel level access key, whereas the free viewing content would only be protected by the service level access key.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with presenting a playlist indicating what portions of content are protected by various access key arrangements to clients based upon the teachings of Kandanala. The motivation being to provide customers with calendars for managing viewer preferences and selections among available paid content. Kandanala para. 0023.  
Regarding claim 14, Cugi in view of Peterka discloses the limitations of claim 9, further comprising: in response to receiving the input, displaying a segment of the preview, including decoding the segment of the preview with the service level access key (a preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084.).
Cugi in view of Peterka does not disclose: displaying previews of channels associated with the service; receiving an input selecting a preview of the previews.
However, Kandanala does disclose: displaying previews of channels associated with the service (PPV events calendar. Kandanala Fig. 7 elements 710-1 … 710-7 and para. 0066.); receiving an input selecting a preview of the previews (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with presenting a playlist indicating what portions of content are protected by various access key arrangements to clients based upon the teachings of Kandanala. The motivation being to provide customers with calendars for managing viewer preferences and selections among available paid content. Kandanala para. 0023.
Regarding claim 19, Cugi in view of Peterka discloses the limitations of claim 15. Cugi in view of Peterka does not disclose: wherein the encoder packager is further operable to: mark in the manifest a starting position to play the media item, wherein the starting position aligns with a first segment in the plurality of segments protected with the service level access key. 
However, Kandanala does disclose: wherein the encoder packager is further operable to: mark in the manifest a starting position to play the media item, wherein the starting position aligns with a first segment in the plurality of segments protected with the service level access key (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with presenting a playlist indicating what portions of content are protected by various access key arrangements to clients based upon the teachings of Kandanala. The motivation being to provide customers with calendars for managing viewer preferences and selections among available paid content. Kandanala para. 0023.
Regarding claim 20, Cugi in view of Peterka in view of Kandanala discloses the limitations of claim 19, wherein the encoder is further operable to: add a new segment to the manifest; and adjust the starting position to align with a second segment in the plurality of segments protected with the service level access key (the PPV device includes a time queue that stores customers’ PPV program orders and are managed by PPV purchasing device. Kandanala Fig. 9, element 905, and para. 0078. Start date and times of programs can be listed. Kandanala para. 0078.).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Cugi in view of Peterka in view of Bestler (U.S. Pat. 4,995,080). 
Regarding claim 11, Cugi in view of Peterka discloses the limitations of claim 10, wherein obtaining the service level access key in accordance with successful authorization of access to the service includes: requesting, without user intervention, the service level access key from the second server in accordance with a determination that the user has signed up for the service; and loading the service level access key independently of a channel change (a preview key (interpreted as the recited service level access key) is provided ahead of time during provisioning for use by the client computer in decrypting the encrypted first portion of the encrypted program material to facilitate a free preview to clients in the multicasting system. Peterka paras. 0082 and 0084. Provisioning of a client, particularly when the system is issuing a key to that client implies a validation that the client has initiated a relationship with the service.).
Cugi in view of Peterka does not disclose: determining whether or not a user has signed up for the service.
However, Bestler does disclose: determining whether or not a user has signed up for the service (the head-end system does not provide the new decryption keys until the subscriber terminal has been successfully polled. Bestler col. 6, ll. 6-12.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the secure management and distribution of electronic content over broadcast and broadband communication channels of Cugi with determining whether a user has signed up for the service based upon the teachings of Bestler. The motivation being to ensure the key recipient is entitled to the content. Bestler col. 5, ll. 25-59.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim (U.S. Pat. App. Pub. 2006/0153381 A1), providing segment encryption of video broadcast with associated index data indicating how the alternating keys are applied; Lee (U.S. Pat. App. Pub. 2010/0195827 A1), alternating key encryption of transmission packets; Fahrny (U.S. Pat. App. Pub. 2013/0129095 A1), employing service keys and channel keys for access to authorized content. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494